Case 8:21-cv-00199-JVS-DFM Document 34-2 Filed 04/09/21 Page 1 of 2 Page ID #:310




  September 14, 2020

  Re: Ambassador Captive Solutions/Brandon White

  Performance Partners and Agents,

  The board of directors for Performance Insurance Company, SPC have been made aware of
  multiple incidents involving Ambassador Captive Solutions and Brandon White. Given the
  significance of the most recent developments, highlighted below, we wanted to inform you of
  these and provide clarity on the actions the Board of Directors have taken.

  A dispute was filed by AIG in May in the Western District of Kentucky against The
  Ambassador Group LLC, Brandon White, Goldenstar Holdings Company SP and Smart
  lnsure SP. The allegations pertain primarily to alleged fraudulent execution of an AIG
  contract. AIG's allegations are strongly disputed by Ambassador and to that end, the
  present position in the Kentucky proceedings is that the Defendants have filed a forthright
  Answer to the Complaint.

  Insofar as the AIG matter is concerned, the parties have agreed to mediate their dispute and
  it is understood this will take place in the coming weeks.

  ln the interim, by a Complaint filed on 19th August 2020, State National lnsurance Company,
  lnc. has intervened in the AIG Kentucky proceedings making substantially the same
  allegations against the Defendants and others, as pleaded in the AIG Complaint. The named
  Defendants by State National have received letters with notice to make effort to cease and
  desist. In addition, Kynect Risk Management Limited has also received notification of the
  alleged counterfeit policies and agreements from State National and requesting cooperation
  in addressing this matter.

  In light of this latest development and the commonality of the allegations of questionable
  conduct asserted in proceedings against Brandon White and Ambassador; the Company
  having concluded that, without fault, it has been damaged by the misconduct described in the
  complaints. These allegations have created tremendous hardship for the clients, the agents,
  and the SPC.

  Like many of you, the Board of Directors were surprised and are deeply disheartened with
  the allegations against Ambassador and Brandon White and the reported behavior against
  the Company. Our top priority at all times is to our clients and we will do all within our power
  to help and assist in addressing the issues created by these allegations. Every effort is being
  made to resolve the issues at hand recognizing that there are significant commercial realities
  impacting the clients because of the disputed coverage which must be addressed with
  expediency.



                                                    3rd Floor, Bayshore Center, 31 Warwick Drive,
                                                                      George Town, P.O. Box 455
                                                         Grand Cayman KY1-1106, Cayman Islands
Case 8:21-cv-00199-JVS-DFM Document 34-2 Filed 04/09/21 Page 2 of 2 Page ID #:311




  It is the duty of the Board of Directors to protect the SPC and the SP’s, and while we will
  withhold passing judgement on Ambassador or Brandon White until such time matters are
  settled, we must take appropriate action to protect the interest of the clients and the integrity
  of the SPC.

  To restore the SPC and address matters on behalf of the clients, the SPC, by its Board of
  Directors have instituted the following actions:

      1. As part of its governance review, Brandon White resigned as a director of the SPC;
      2. Brandon White is no longer a beneficial owner of Performance Insurance Company
         SPC, subject to the Authority's approval;
      3. We are taking control of all client relationships and matters with the suspension and
         progressive separation with The Ambassador Group LLC;
      4. Engaged alternative captive consultants to assist the stakeholders of the SP's within
         the SPC should they feel a consultant is needed;
      5. Engaged separate US Counsel and Cayman counsel to advise the SPC on its rights
         and remedies, including direct engagement with State National;
      6. Authorized Kynect Risk Management Limited to assist the SPC with the steps
         identified above as well as conduct more in depth audits of the affected SP accounts;
         and,
      7. With respect to item #6 above, Kynect has confirmed that there are no losses on the
         SP bank accounts.

  The Board of Directors is hereby requesting of any SP that has engaged counsel
  regarding the AIG, State National, or any other matter pertaining to Ambassador or
  Brandon White co-ordinate such through the SPCs counsel – Anthony Akiwumi of
  Etienne Blake whom is copied on this email. Please request your counsel contact
  Anthony directly or reach out to Kynect who will help co-ordinate this effort.

  It is the Boards understanding that most agents and clients are already aware of the
  allegations noted above, however please take this as written confirmation formalizing prior
  communications around this matter and the actions the Board has taken. We will continue to
  provide updates to you on this matter as facts are reveled and/or decisions are made.

  Your partnership and trust is of the utmost importance to us; please feel free to contact any
  of the Board members or Kynect should you have questions or matters we need to address.


  Sincerely,

  Performance Insurance Company SPC, Board of Directors




  2                                                  3rd Floor, Bayshore Center, 31 Warwick Drive,
                                                                       George Town, P.O. Box 455
                                                          Grand Cayman KY1-1106, Cayman Islands
